United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 22-3028                                                  September Term, 2021
                                                                     1:21-cr-00282-TSC-3
                                                        Filed On: June 24, 2022
United States of America,

                  Appellee

       v.

Elias Irizarry,

                  Appellant


              ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:          Henderson, Wilkins*, and Katsas, Circuit Judges

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

      ORDERED AND ADJUDGED that the district court’s May 3, 2022 oral order
denying appellant’s motion for travel be reversed.

        Elias Irizarry was charged with four trespass-related misdemeanors arising from
his unlawful entry into the United States Capitol on January 6, 2021. Irizarry was
photographed inside the Capitol holding a metal pipe, but the government does not
allege that he committed any violent conduct, damaged any property, or belonged to
any group that organized or orchestrated the Capitol breach. Irizarry has no prior
criminal record, and he has followed all conditions of his pretrial release, including
weekly check-ins by telephone with the Pretrial Services Agency. In December 2021,
Irizarry received permission to travel to Germany for five days with his family over
Christmas, and he did so without incident.




* A statement by Circuit Judge Wilkins, dissenting from this judgment, is attached.
                  United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                        ____________
No. 22-3028                                                  September Term, 2021

        Irizarry is an honors student at The Citadel, a military college in South Carolina.
He won a merit-based scholarship to study abroad for three weeks in July at the Tallinn
University of Technology in Estonia. The scholarship will enable Irizarry to graduate
early, saving tuition costs for himself or his family. As required by the terms of his
release, Irizarry sought permission for this foreign travel. The government filed a one-
sentence response, stating that it did not oppose Irizarry’s motion. ECF No. 70. At a
hearing on the motion, the district court raised the question whether foreign travel would
create a flight risk, and Irizarry offered to accept “any restriction”—such as GPS
monitoring and forgoing off-campus activities—to allay that concern. Mot. Hearing at
13. For its part, the government did not seek any additional conditions if the travel were
permitted.

        Despite all this, the district court denied Irizarry’s travel outright. The court
reasoned that Irizarry’s conduct was “tantamount to an attempt to overthrow this
government.” Id. at 8. And the court expressed concern that Irizarry could thwart
pretrial supervision if he “wanders into Russia or something.” Id. at 10.

        We reverse the district court’s decision and remand with instructions to permit
the requested travel subject to the conditions set forth in the release order issued on
March 22, 2021. Under the Bail Reform Act, a defendant must be released pretrial
“subject to the least restrictive . . . condition, or combination of conditions, that . . . will
reasonably assure the appearance of the person as required and the safety of any
other person and the community.” 18 U.S.C. § 3142(c)(1)(B). Here, the district court
did not find that Irizarry was even a flight risk or dangerous, much less that completely
denying his motion for travel was the least restrictive means of reasonably assuring his
appearance and the safety of the community. The court instead based its ruling on
global judgments about all defendants charged with offenses related to January 6,
rather than on an individualized assessment of safety concerns or flight risks presented
by Irizarry himself. That was error. See United States v. Munchel, 991 F.3d 1273,
1283–84 (D.C. Cir. 2021).

        Moreover, any findings that Irizarry is dangerous or presents a flight risk would
be clearly erroneous on the record in this case. The government has never argued that
Irizarry presents a danger to anyone. And it introduced no evidence below to support
the facially implausible contention that Irizarry—a promising American honors
student—would wander some 120 miles from Tallinn into Russia, to flee his family and
home country over misdemeanor charges for trespassing. Nor did it even advance that
argument below.

       The dissent urges a remand for the district court to consider whether to impose
further conditions on Irizarry’s travel. That position might have force had the

                                            Page 2
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3028                                                September Term, 2021

government offered some evidence that Irizarry’s travel presented a flight risk and
sought additional conditions to mitigate that risk. But as noted above, the government
neither opposed the travel nor sought any further conditions on it. Of course, the
government may now seek affirmance on “any basis supported by the record.” See
United States v. Wyche, 741 F.3d 1284, 1292 (D.C. Cir. 2014). But we cannot fairly
remand for the government to present new evidence and arguments that it could have
pressed below, but did not.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 3
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-3028                                                September Term, 2021

        Wilkins, Circuit Judge, dissenting: I dissent from the Court’s order reversing the
District Court and ordering that the defendant, Mr. Irizarry, be allowed to travel outside
the United States on conditions set forth by the Magistrate Judge when he was first
arrested.

        Even assuming the District Court clearly erred by denying the defendant’s motion
to travel to Estonia without explicitly finding that this travel restriction is the least
restrictive means of reasonably assuring his future appearance in court, see 18 U.S.C.
§ 3142(c)(1)(B), or by not making a sufficiently individualized assessment of his flight
risk, see United States v. Munchel, 991 F.3d 1273, 1283–84 (D.C. Cir. 2021), then the
appropriate remedy in this case is a remand for reconsideration using the proper factors
and for the making of proper findings, as we did in Munchel. By reversing the District
Court and granting the defendant’s motion, the panel majority is effectively determining
the appropriate conditions of release for international travel, something that it is ill-
equipped to do.

       International travel restrictions are imposed due to the simple fact that once the
defendant leaves the United States, the District Court, the Pretrial Services Agency,
and U.S. law enforcement lose jurisdiction over him. If a defendant in the United States
removes his GPS bracelet or travels beyond his permitted boundaries, the Pretrial
Services Agency can send its officers, U.S. marshals, or local law-enforcement to
search for and detain him. Those options are not available if the defendant takes those
actions while traveling in a foreign country. See United States v. Townsend, 897 F.2d
989, 994–95 (9th Cir. 1990) (electronic monitoring cannot “offer assurance against flight
occurring before measures can be taken to prevent a detected departure from [an
overseas country]”). Once Mr. Irizarry leaves the United States, he can plausibly
remove his GPS bracelet so that he cannot be tracked within Estonia, or he can travel
to another country. See United States v. Pina-Nieves, 535 F. Supp. 3d 86, 90 (D.P.R.
2021) (“Moreover, travel to the Dominican Republic requires the USPO to return Pina’s
passport, permitting him to move freely among foreign jurisdictions, not just the
Dominican Republic.”). There is also the risk that the defendant, who is charged with
four offenses that each carry the possibility of imprisonment for up to one year, simply
does not return promptly from Estonia and cannot be extradited. See Extradition
Treaty, Estonia-U.S., Art. 2, ¶ 1, Feb. 8, 2006, S. TREATY DOC. NO. 109-16 (2006)
(extraditable offenses are those carrying a potential sentence of more than one year
imprisonment).

       Perhaps Mr. Irizarry has demonstrated that he can be trusted to return to the
United States. But given the aforementioned possibilities, can we really say, as the
majority does, that remand is unnecessary because it would be “clear error,” as a


                                          Page 4
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-3028                                                 September Term, 2021

matter of law, for any judge to find that additional conditions of release are necessary
and appropriate?

        Mitigation of the aforementioned risks is not meaningfully addressed by the
majority. Instead, the majority orders that Mr. Irizarry be given his passport and allowed
to leave the United States, with the only relevant condition of release that he is required
to call the Pretrial Services Offices once a week. See Dkt. 14 at 2. Perhaps one or
more other conditions are necessary and appropriate to mitigate such risks, such as
requiring an extradition waiver, reporting weekly in person to the U.S. Embassy in
Estonia, appointing someone attending the trip to serve as a third-party custodian, or
requiring Mr. Irizarry’s mother to post property as a security. See 18 U.S.C.
§§ 3142(c)(1)(B)(i), (vi), (xi), (xiv); see also United States v. Szott, 768 F.2d 159, 160
(7th Cir. 1985) (per curiam) (observing that the court should set bail at an amount
where “losing the sum would be a deeply-felt hurt to the defendant and his family; the
hurt must be so severe that defendant will return for trial rather than flee”). Regrettably,
the majority short-circuits consideration of any conditions beyond a phone call. If the
motion to travel is to be granted, setting conditions of release is best done by the
District Court, in consultation with the Pretrial Services Agency and the prosecution, not
by a court of review.

       Respectfully, I dissent.




                                           Page 5